DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2	Claims 1-20 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (US 6,310,014 B1) teaches a foaming effervescent granule which was prepared by mixing 37.1 wt. % of citric acid, 18.6 wt. % of sodium bicarbonate, 18.6 wt. % of sodium carbonate and the desired amount of colorant and mixing the composition with a planetary mixer until it was uniform (see col. 5, lines 10-23). However, the closest prior art of record (US’ 014 B1) does not teach or disclose a method of creating a colorful environment comprising a composition that comprises lactose as claimed. Also the closest prior art of record (US’ 014 B1) does not teach the method with the claimed steps. The closest prior art of record (US’ 014 B1) further, does not teach a color composition or a color kit as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of coloring formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761